On Petition for Rehearing.
Gillett, C. J.
The fact that we modified our original mandate by ordering a reversal upon two of the cross-assignments of error while the cause was before us on appellee's petition for a rehearing has resulted in appellant seeking a rehearing. In the brief of appellant’s counsel a number of cases aro cited to the effect that, after a court of law lias rendered a judgment in a canse over which it has jurisdiction, and is proceeding to enforce its judgment, it will not permit its authority to grant relief to he defeated' by an injunction against an officer. In each of such cases, with tho exception of Savage v. Sternberg, 19 Wash. 679, 54 Pac. 611, 67 Am. St. 751, the prior judgment was in full force, and the question was presented by the effort of the court rendering such judgment to collect it. In some of such cases a mandate had become necessary, as the judgment could not ho collected by execution; but the writs were not new suits, and were in aid of a jurisdiction which had previously attached. This was clearly pointed out in United States, ex rel., v. Council of Keokuk, 6 Wall. 514, 18 L. Ed. 933, which is one of the cases upon which counsel for appellant ¿reply.
In Savage v. Sternberg, supra, it was assumed that the proceeding in equity was void as against the plaintiff in the subsequent mandato proceeding, since he was not a party, and on that ground the court assumed to criticise Hie cases in which it liad been held that an officer will not be required by mandate to do an act which he lias been expressly enjoined from doing. Wo have shown that whatever may be the effect of such a decree as the answers under consideration set up it was not void as to the officers who were made *607defendants in said action. The order was valid not only as to them, hut also as to their successors in office.
We appreciate the force of the authorities cited by counsel for appellant which deny to an officer any shelter from a decree rendered against him alone, as against what might he likened to proceedings supplemental to execution in the court which not only originally had, hut still retains, jurisdiction over the cause; but we deny the application of such authorities here. When the judgment of the White Circuit Court was adjudged on appeal to he a nullity^ as against the hoard of commissioners, the auditor, and tlie treasurer, that adjudication became the law of the case. As a result, the White Circuit Court lost all authority to enforce its judgment. It required a now and independent proceeding, instituted in another court, to enforce said judgment; and, since it had been adjudged a nullity as to said officers, the injunction decree became, in effect, the prior order. Tor this reason we think that the facts of this case are not such as to bring it within the doctrine of the line of cases relied on by appellant’s counsel relative to the attempted arrest of proceedings at law by injunction against a ministerial officer.
It is urged upon our consideration that the recognition of the doctrine that mandamus will not ordinarily lie to enforce the performance of an act which the officer has been enjoined from doing will lead to collusive attempts to evado the performance of public duties by means of injunction decrees obtained upon default. It is always to be understood that oaeh case is decided on appeal upon its own particular facts, and it is therefore to be understood that what, wo decide in this case is limited to its own facts. We do not doubt the propriety of applying such doctrine lie re, since all of the officers who were parties to said injunction suit are now out of; office. Their successors, although bound by the decree, are not to be charged with laches in failing to defend. As to the officers defaulted, the fact that *608their own laches had brought them between two fires might be a controlling element, if there were no other remedy, in prompting the issuance of the peremptory writ. In a case like this, however, where the relator has sinned away his opportunity to proceed against such officers by delaying the institution of this proceeding for nearly five years after the rendition of said decree, the matter has a different aspect. The present officers, who have not been guilty of any default, ought not, at their peril, to be compelled to answer for contempt of the authority of the court that granted the injunction. While it may be possible that they might purge themselves by proof of the facts, yet said court, having the prior jurisdiction, would naturally be disposed to use.its power to prevent the officers from persevering in a course which would work the entire undoing of the decree, and in an internecine controversy between courts making conflicting demands upon the same officers, it is probable that, although entirely innocent, they would be burdened with expense and harassed with anxiety, if not actually punished for contempt, before the matter could be disposed of. The fact that the issuance of the final writ would work confusion and injustice affords a sufficient reason, in view of relator’s delay, for the refusal of the writ.
After further consideration, and in the light of the brief of counsel for appellant upon the question as to the sufficiency of said answers, we are still of the opinion that they stated facts in bar of the issuance of the peremptory writ.
Appellant’s petition for a rehearing is overruled.